DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
2.	The following is the Examiner’s Statement of Reasons for allowance: 
	No legally permissible combination of the prior art teaches, suggests or describes the specifically ordered and enumerated features of the independent claims inclusive of: 
“establishing a microservice architecture application including a plurality of services, the plurality of services are each an application program interface (API) performing a piecemeal function of an overall application function, 
each service including a data plane proxy wherein the data plane proxy reports traffic of each service of the plurality of services to an application control plane; 
establishing an application performance benchmark for each service in the microservice architecture application; 
identifying an anomaly in application traffic based on exceeding a threshold associated with the application performance benchmark, the anomaly occurring on a first node associated with a first service of the plurality of services; [[and]] 
in response to said identifying, automatically executing a first remedial action including any of: rate-limiting the first node and diverting traffic to a second node with a function similar to the first node; 

in response to said automatically executing the first remedial action, detecting a degradation status of the anomaly; and 
in response to detection that the degradation status is accelerating or continuing, automatically executing a second remedial action different than the first remedial action.” 
Galo (WO 2019/203785 A1) teaches a content management system to implement a privacy policy is disclosed. A call is received regarding a transfer of data between services. Metadata corresponding to the data is verified. The privacy policy is applied to the metadata to determine whether the transfer of data can be completed.
Ahuja et al. (US 9,716,617 B1) teaches system, methods, and apparatuses used to monitor network traffic of a datacenter and report security threats are described. For example, one embodiment scales out a hierarchy of microservices in a security system. In particular, the embodiment calls for scaling out a hierarchy of microservices in such a security system, creating a new microservice of a first hierarchy, configuring data plane connectivity between the new microservice and a microservice of a second, higher-level hierarchy; configuring data plane connectivity between the new microservice and a microservice of a third, lower-level hierarchy; and configuring the microservices of the third level of hierarchy to include the new microservice in load balancing decisions to the first hierarchy.
That is, the combination of the prior art does not teach or suggest a specific implementation with the following distinct properties that include: 1) establishing a microservice architecture 2) an API 3) a data plane proxy 4) application control plane 5) performance benchmark 6) identifying anomalies 7) exceeding a threshold 8) remedial action 9) diverting traffic 10) nodes 11) roll back version 12) registering certificates 13) registering a certificate 14) detecting degradation 15) a second remedial action. 
There is no reasonable combination of the closest listed prior art made of record here, that discloses matter within the scope of all the limitations of the Independent Claims. 
The Examiner agrees with the Applicant’s Remarks that the application is in condition of allowance based on the amended claim language in Independent Claim(s) 1, 12 and 19. 
Lastly, as evidenced by the prosecution history (see 04/07/2021 Applicant Arguments/Remarks & 01/04/2021 Non-Final Rejection) the Applicant Argument/Remarks and amended Independent Claim(s) in respect to Claims(s) 1, 12 & 19 overcomes the USC 103 Rejection and it is hereby withdrawn.


3. 	Claim(s) 1, 3-13, 15-19, 21-24 is/are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B ROBINSON whose telephone number is (571)270-0702.  The examiner can normally be reached on M-F 7:00-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER B ROBINSON/Primary Examiner, Art Unit 2457